Exhibit 10.28

EXECUTION COPY

AMENDMENT NO. 3

TO

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 3 (this “Amendment”) dated as of October 10, 2006 is entered
into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY STREET
FUNDING CORP. (“Liberty”), as the sole Conduit, and THE BANK OF NOVA SCOTIA, as
agent (in such capacity, the “Agent”) and as the sole Financial Institution (in
such capacity, the “Financial Institution” and together with the Conduit, the
“Purchasers”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Receivables Purchase Agreement” referred to
below.

PRELIMINARY STATEMENTS

Reference is made to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of March 24, 2006, among JWPR, Liberty, the Agent,
the Managing Agents and the Financial Institutions from time to time party
thereto (as amended, restated, supplemented or modified from time to time, the
“Receivables Purchase Agreement”). The parties hereto have agreed to, among
other things, amend the Receivables Purchase Agreement.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended as follows:

(a) Section 8.3 of the Receivables Purchase Agreement is hereby amended by
deleting the final sentence of such section in its entirety.

(b) The definition of “Dilution Horizon Ratio” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Dilution Horizon Ratio” means, at any time,

(i) the sum of the aggregate gross sales of the Originators during the most
recently ended Reporting Period, divided by

(ii) the Net Eligible Outstanding Balance at such time.



--------------------------------------------------------------------------------

(c) Clause (v) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:

(v) which by its terms is due and payable within 30 days of the original billing
date therefor and has not had its payment terms extended; provided that in the
case of any Receivable that but for this clause (v) would constitute an Eligible
Receivable, such Receivable may nonetheless constitute an Eligible Receivable if
and so long as (A) by its terms such Receivable is due and payable within 60
days of the original billing date therefor and has not had its payment terms
extended, and (B) the aggregate Outstanding Balance of such Receivable and all
other Receivables that shall constitute Eligible Receivables by reason of this
proviso does not at any time exceed 6% of the Outstanding Balance of all
Receivables,

(d) The definition of “Loss Horizon Ratio” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Loss Horizon Ratio” means, as of the last day of any Reporting Period, a ratio

(i) the numerator of which is an amount equal to the sum of (A) the aggregate
gross sales of the Originators during the two Reporting Periods ending on such
date and (B) an amount equal to three-quarters of the aggregate gross sales of
the Originators during the Reporting Period that ended immediately prior to the
period described in clause (A), and

(ii) the denominator of which is the Net Eligible Outstanding Balance as of such
last day.

SECTION 2. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) JWPR represents and warrants that on the date hereof, before and after
giving effect to this Amendment, (i) no Amortization Event or Potential
Amortization Event has occurred and is continuing, (ii) the Purchaser Interests
of the Purchasers do not exceed the Maximum Purchaser Percentage and (iii) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

 

2



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) upon receipt by the Agent of duly
executed counterpart signature pages to this Amendment from each party hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 5. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings,
(ii) acknowledges that the Agent, as a party to the Receivables Purchase
Agreement, enjoys the benefits of each Performance Undertaking, and
(iii) acknowledges and agrees that each Performance Undertaking remains in full
force and effect (including, without limitation, after giving effect to this
Amendment).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

3



--------------------------------------------------------------------------------

SECTION 9. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Tony A. Sebranek

Name:   Tony A. Sebranek Title:   Vice President LIBERTY STREET FUNDING CORP.,
as a Conduit By:  

/s/ Bernard J. Angelo

Name:   Title:   THE BANK OF NOVA SCOTIA, as a Financial Institution and
Managing Agent By:  

/s/ J. Alan Edwards

Name:   J. Alan Edwards Title:   Managing Director

ACKNOWLEDGED AND AGREED:

JOHNSONDIVERSEY, INC.

 

By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President & Corporate Treasurer

Signature Page to Amendment No. 3